Citation Nr: 1114391	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to March 29, 2003, on appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD, after March 28, 2003, and prior to May 6, 2006, on appeal from an initial grant of service connection.

3.  Entitlement to a determination of permanency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty in the United States Marine Corps from September 1966 to June 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of June 2002 and October 2006, of the Montgomery, Alabama, Regional Office (RO), of the Department of Veterans Affairs.  In March 2011, the appellant provided testimony, via a teleconference hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was rendered and has been included in the claims folder for review.  

Procedural History

The appellant filed his original claim of entitlement to service connection for PTSD on August 9, 2001.  A June 2002 rating action granted entitlement to service connection for PTSD, and assigned a 10 percent disability rating.  The effective date of the grant was determined to be August 9, 2001 - the date of his original claim for benefits.  Following notification of this action, the appellant filed a notice of disagreement (NOD), claiming that his disability should be assigned a higher rating.  In June 2003, within one year of the June 2002 rating action, the RO received private medical evidence, dated March 29, 2003, concerning the severity of the appellant's PTSD.  

After further development of the claim, the RO then granted a 30 percent disability rating for PTSD, effective March 29, 2003.  This effective date was based on the date of the above-noted private medical evidence received within one year of the rating action.  See 38 C.F.R. § 3.156(b) (2010) (new and material evidence submitted within the appeal period vitiates the finality of the rating decision).  The appellant was notified of the action and he continued to request a higher disability evaluation.  Then in October 2006, a 100 percent disability rating was assigned.  The effective date was determined to be May 6, 2006.  Once again the appellant was notified of that action and he then expressed disagreement with the effective date that was assigned.  Essentially, the appellant averred that, for the period extending from August 9, 2001, to May 6, 2006, higher ratings for his psychiatric disorder were warranted.  He subsequently perfected an appeal that was classified as one involving an earlier effective date.  

After further review of the claims folder, the Board has determined that recharactization of the issues now on appeal is in order.  That is, since the rating action of October 26, 2006, did not constitute a full grant of the benefits sought, the increased rating issue remains (and remained) in appellant status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Regardless of categorization, either as an earlier effective date claim or an increased disability rating claim, the result is identical.  

The  issue of entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities, prior to May 6, 2006, has been raised by implication via the record (see Letters from Dr. T. Faulk, dated May 4, 2005, and December 1, 2005), but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has argued or insinuated that, in addition to his other service-connected disabilities, because his PTSD is not a condition that will improve, he is entitled to a permanent total disability rating for his service-connected disabilities. 

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of the service member's service-connected disabilities [were] "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b) (2010); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The appellant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2010).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disabilities.  See 38 C.F.R. § 3.341 (2010).

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2010).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id.

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  Generally, reexaminations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any reexamination determined to be in order will be scheduled within not less than two years and not more than five years.  Id.  No periodic future examinations will be requested where, 1) the disability is established as static, 2) the findings and symptoms are shown by examination to have persisted without material improvement for a period of five years or more, 3) the disability from disease is permanent in character and of such nature that there is no likelihood of improvement, 4) the claimant is over 55 years of age, except under unusual circumstances, 5) the rating is a prescribed scheduled minimum rating, or 6) a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2010).  However, none of the above guidelines are to be construed as limiting VA's authority to request reexaminations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2010).

In this instance, a VA examiner has not had the opportunity to provide an opinion with respect to permanence prior to the case coming before the Board.  As such, the Board finds that an examination is required to ascertain the permanence of the appellant's service-connected PTSD.  Accordingly, a remand is warranted for the RO/AMC to schedule a psychiatric examination so that such an opinion may be obtained.  Prior to obtaining the requested medical opinion, the RO/AMC should, via VCAA-compliant notice, ensure that the appellant is properly notified of what evidence is needed to support his claim of entitlement to permanence of the 100 percent disability rating for the service-connected PTSD.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The VA examination reports dated in May 2006  and October 2008 indicate that the Veteran has been assessed and treated by VA for a psychiatric condition, however, those records have not been associated with the claims folder.  Accordingly, the RO should associate with the claims folder all VA medical records pertaining to the appellant, including those dating from 2004.  

In addition, the Veteran has submitted medical statements from T. Faulk, Ph.D.  The medical records underlying the statements are not of record.  The Veteran   should be asked to provide any additional pertinent information including the records underlying the statements of Dr. Faulk.   

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should furnish the appellant the appropriate release of information forms in order to obtain any outstanding copies of all relevant private medical records, including medical records from T. Faulk, Ph.D.  To date, statements from Dr. Faulk have been submitted but not his medical records.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).  

2.  Associate with the claims folder all of the appellant's VA medical treatment records, including those dating from 2004.  

3.  The RO/AMC should furnish to the appellant and his representative a VCAA-compliant notice letter specifically as regards the claim for permanence of the 100 percent rating for service-connected PTSD.  The letter should inform the appellant of the information and evidence necessary to substantiate entitlement to permanence of total disability pursuant to 38 C.F.R. §§ 3.340(b) and 4.15 (2010).  A copy of all correspondence should be included in the claims folder for future review.  

4.  Then, the RO/AMC should schedule the appellant for an appropriate VA psychiatric examination.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinion(s).

The examiner is requested to provide an opinion as to whether the appellant's status as totally disabled due to PTSD is reasonably certain to continue throughout his lifetime.  Also, does the examiner consider the probability of permanent improvement under treatment to be remote.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

5.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim for entitlement to permanency of the 100 percent disability rating for PTSD in light of all pertinent evidence and legal authority, along with the two other issues noted on the front page of this action.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The RO/AMC is reminded that it should classify the issues on appeal as reported on the front page of this action and should not classify the appellant's increased ratings claim as a claim for an earlier effective date.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the appellant until he is contacted by the RO/AMC.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


